EXHIBIT 32.1CERTIFICATE OF THE CHIEF EXECUTIVE OFFICERAND CHIEF FINANCIAL OFFICEROF MMEX Resources Corporation (REGISTRANT)Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C.ss. 1350):I, Jack W. Hanks, Chief Executive Officer and Chief Financial Officer of the Registrant, certify to the best of my knowledge and belief pursuant to Section 906 of Sarbanes-Oxley Act of 2002 (18 U.S.C.ss. 1350) that: (1)The Annual Report on Form 10-K for the period ended April 30, 2016, which this statement accompanies, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Annual Report on Form 10-K fairly presents, in all material respects, the financial condition and result of operations of the Registrant. Date: January 13, 2017By:/s/ Jack W. HanksJack W. HanksChief Executive Officer(Principal Executive Officer and Principal Financial Officer)
